               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:18-cr-00092-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                    ORDER
                                 )
                                 )
JAMES E. MACALPINE,              )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Defendant’s pro se Motion

to Seal Documents in the Court Records [Doc. 56].

      Foremost, the Defendant is currently represented by counsel. The

Court does not ordinarily entertain motions filed by a criminal defendant who

is represented by counsel and who has not formally waived his right to

counsel. See LCrR 47.1(g). Nevertheless, in light of the nature of the motion,

the Court in its discretion will address the merits of Defendant’s pro se

Motion.

      The Defendant, proceeding pro se, moves the Court for leave to file

the following under seal in this case:

               a. Notice and directive to the United States Court
                  for the Western District of North Carolina as
                    Trustee for the JAMES E. MACALPINE Case
                    1:18CR92 TRUST Defendant, a Trust with
                    Affidavit in Support;

                  b. Notice and Declaration of Private Living Estate
                     Trust by a natural Man; and

                  c. Notice of Arrival of Head of Mission.

[Doc. 56 at 1].

      Before sealing a court document the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Defendant’s motion. The Defendant filed

his motion on August 14, 2019, and it has been accessible to the public

through the Court’s electronic case filing system since that time.

      The Fourth Circuit has recently addressed the balancing that the Court

should undertake in determining what portions, if any, should be redacted

from a defendant’s filing in a criminal case. United States v. Harris, 890 F.3d

480, 492 (4th Cir. 2018). References to a defendant’s cooperation are

entitled to sealing and should be redacted. No such information, however, is
                                         2
found in the pro se filings at issue here. As for other information a defendant

seeks to seal, the Court should consider the materiality of the information to

an understanding of the Defendant’s case. The more significant the

information to any relief the Defendant seeks, the less likely it should be

placed in the record under seal. For instance, identities of and information

regarding a defendant’s family members (particularly minors) are rarely

germane to the factors for sentencing and thus would ordinarily be allowed

to be redacted. Id. at 492. No such family information, however, is contained

in Defendant’s pro se filings in this matter.

       Here, the Defendant fails to provide any intelligible basis to support a

decision to seal the pro se filings and for rejecting the alternatives for

sealing.1 The Defendant’s pro se filings appear to merely be an attempt to



1 The Defendant argues that the pro se filings should be sealed “because exposing them
to the general public could severely damage Public Policy and the integrity of the Court
System.” [Doc. 56 at 2]. Defendant’s argument, however, is the antithesis of the public’s
qualified right of access to judicial documents and records. In actuality, the press and the
public have, under both the First Amendment and the common law, a qualified right of
access to judicial documents and records filed in civil and criminal proceedings. Doe v.
Public Citizen, 749 F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of
access extends to all judicial documents and records, and the presumption can be
rebutted only by showing that ‘countervailing interests heavily outweigh the public
interests in access.’” Id. at 265-66 (quoting in part Rushford v. New Yorker Magazine,
Inc., 846 F.2d 249, 253 (4th Cir. 1988)). The First Amendment right of access “may be
restricted only if closure is ‘necessitated by a compelling government interest’ and the
denial of access is ‘narrowly tailored to serve that interest.’” Id. at 266 (quoting in part In
re Wash. Post Co., 807 F.2d 383, 390 (4th Cir. 1986)). As such, the Defendant’s argument
completely misses the mark.

                                              3
support his previous frivolous arguments that he is not a citizen of the United

States and thus not subject to federal income tax laws. [See Doc. 30].

Further, the only private personal information contained in the pro se filings

appears to be the Defendant’s social security number. [Doc. 57 at 6-7].

      As such, the Defendant’s pro se Motion fails to provide a sufficient

basis to support a decision to seal the pro se filings. For these reasons, the

Court will deny the Defendant’s pro se Motion. The Court, however, will

redact the Defendant’s social security number from the pro se filings, as that

information is not germane to the factors for sentencing and thus appropriate

to redact.

      IT IS, THEREFORE, ORDERED that the Defendant’s pro se Motion to

Seal Documents in the Court Records [Doc. 56] is DENIED. The Clerk of

Court is directed to unseal the pro se filings [Doc. 57] upon the entry of this

Order, redacting only the Defendant’s social security number found on pages

6 and 7.

      IT IS SO ORDERED.

                                   Signed: August 19, 2019




                                       4
